Citation Nr: 0415015	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for the veteran's PTSD and assigned a 10 percent disability 
evaluation.  He wants a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran's PTSD is manifested by poor anger management 
and nightmares, but it does not cause an occasional decrease 
in his work efficiency and intermittent periods of an 
inability to perform occupational tasks due to such symptoms 
as:  a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 2001 rating 
decision appealed and the July 2002 statement of the case, 
and the May 2003 supplemental statement of the case, as well 
as the March 2002 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the March 2002 letter, in 
particular, apprised him of the provisions of the VCAA and 
what he could do to help in this regard, as well as what VA 
had done and would do in obtaining supporting evidence.  The 
Board acknowledges that the appellant did not receive a 
written explanation of the type of information and evidence 
needed from him to support his claim for an increased initial 
disability evaluation, but the undersigned Veterans Law Judge 
(VLJ) of the Board has since explained the duties to notify 
and assist mandated by the VCAA, as well as the type of 
information and evidence needed to support the claim for an 
increased initial disability evaluation.  This occurred 
during the veteran's August 2003 hearing.  See the transcript 
of the proceeding beginning on page 22 and continuing for 
several pages thereafter.  See, e.g., Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  



While, in the March 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that March 
2002 VCAA letter.  See also the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records (SMRs) and 
private medical records have been obtained, and the veteran 
was afforded several VA examinations and a hearing before the 
undersigned Veterans Law Judge of the Board.  In addition, 
the veteran was afforded several opportunities to submit 
additional evidence in support of his claim.  But he and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made after November 
9, 2000, the date the VCAA was enacted, in response to a 
claim made prior to the enactment of the VCAA, but VCAA 
notice was not provided prior to that decision.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to an 
increased initial disability evaluation for PTSD, a 
substantially complete application for service connection was 
received in August 2000.  Thereafter, in a March 2001 rating 
decision, service connection for PTSD was granted and a 
disability evaluation of 10 percent was assigned.  Only after 
the March 2001 rating action was promulgated did the RO, in 
March 2002, provide VCAA notice to the claimant, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession pertaining to the claim.  Similarly, the 
undersigned VLJ of the Board, during the August 2003 
videoconference hearing, provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim for an increased initial disability 
evaluation.  Even still, the veteran's claim originated in 
the context of one for service connection, but later became 
one for a higher initial rating once service connection was 
established.  And the VCAA notice he received in the March 
2002 letter, as well as during his August 2003 
videoconference hearing, addressed his specific claim 
currently at issue-that being, his entitlement to a higher 
initial rating.

Bear in mind this is factually distinguishable from the 
situation where VA receives a notice of disagreement (that 
raises a new issue) in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice.  In those instances, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  So the VCAA notice in 
this particular case, while admittedly not in the orderly 
sequence specified by the Court in Pelegrini, nonetheless 
appropriately addressed the claim in the correct context, 
as one for a higher initial rating-and not merely for 
service connection.

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary of VA can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  



The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non- prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  



In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2002 and 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the notices were provided by the RO and VLJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, 
as mentioned, the issue on appeal stems from the initial 
grant of service connection and the assignment of a 
disability evaluation for the veteran's PTSD.

Historically, as previously discussed, the veteran was 
granted service connection for his PTSD in a March 2001 
rating decision.  At that time, the RO assigned a 10 percent 
rating retroactively effective from August 30, 2000.  The 
veteran submitted a notice of disagreement in February 2002 
contesting the initial disability evaluation assigned for his 
PTSD.  The RO issued a statement of the case in July 2002.  
Additional medical was obtained and the veteran perfected his 
appeal later in July 2002 by filing a VA Form 9.  Following 
another VA examination in April 2003, the RO issued a 
supplemental statement of the case in May 2003, continuing 
the veteran's 10 percent disability evaluation.

The pertinent medical evidence of record consists of private 
medical records, VA examination reports, and a transcript of 
the veteran's testimony before the undersigned VLJ.

July 1978 records from Hamot Medical Center indicate the 
veteran was hospitalized after making a "suicidal gesture" 
by lacerating his arm.  Diagnoses included probable passive-
aggressive personality disorder.

An August 1985 discharge summary from Hamot Medical Center 
indicates the veteran was treated for acute and chronic 
alcoholism and marijuana abuse.

The veteran underwent a psychosocial evaluation in August 
2000.  According to the evaluation report, he complained of 
periodic sleep disturbance, hypervigilance, depression, 
anxiety, and poor anger management since his service in 
Vietnam.   He also reported that he was diagnosed with 
hepatitis C in May 1999, and that his symptoms had increased 
during his treatment for this condition.  He recounted his 
Vietnam experiences to the examining provider and related 
that he was hospitalized for major depression in 1974.  
Objective mental status examination showed that he was well 
groomed, friendly, oriented, and cooperative.  His speech was 
appropriate and there was no evidence of a thought disorder.  
His memory was intact and his judgment and insight were fair.  
A history of drug and alcohol abuse was noted, as was a 
history of poor anger management in relationships.  The 
examiner noted the veteran met the criteria for combat 
stressors and that his PTSD symptoms were mild to moderate.  
The diagnostic impressions were mild, delayed PTSD and 
alcohol and substance abuse, in early remission.  

The veteran was first afforded a VA examination in December 
2000.  According to the report, he related his experiences 
during his service in Vietnam.  In addition, he reported that 
he sought inpatient psychiatric treatment at Hamot Hospital 
in the early 1970s, due to major depression and suicidal 
thoughts.  He also reported that he was diagnosed with 
hepatitis C approximately one year earlier, for which he 
received treatment.  He stated that, while treated for his 
hepatitis C, his PTSD symptoms increased.  He complained of 
nightmares 2 to 3 times per week, anxiety, and depression, as 
well as a hyperstartle response and difficulty sleeping.  He 
also complained that he was no longer able to engage in 
activities centered on drinking since being diagnosed with 
hepatitis C, but that he had a history of drinking heavily 
and using cannabis.  Upon psychological testing, there was 
indication that the veteran overreported symptoms during the 
second half of the MMPI-2 test, which rendered the assessment 
invalid.  

Objective mental status examination disclosed the veteran was 
well groomed, pleasant, oriented, and cooperative, with good 
eye contact.  His speech was spontaneous and goal-directed, 
with a normal rate and rhythm.  His mood was euthymic, except 
when discussing the military, at which time he was irritable.  
He denied suicidal and homicidal ideation and visual or 
auditory hallucinations.  There were no signs or symptoms of 
a thought disorder and his memory was intact.  His judgment 
and insight were normal, and his ability to abstract was 
intact.  His intellect and fund of knowledge were also 
normal.  The VA examiner concluded that the veteran described 
a number of symptoms consistent with PTSD, including 
nightmares, hyperstartle response, depression, avoidance 
behaviors, and intrusive thoughts.  The VA examiner also 
noted that the veteran's symptoms were exacerbated by his 
treatment for hepatitis C, but that his symptoms had remitted 
somewhat since treatment ended.  The diagnoses were mild PTSD 
and alcohol dependence, currently in remission.  A Global 
Assessment of Functioning (GAF) score of 68 was assigned.

A July 2002 statement from the veteran's wife indicates he 
experienced depression and anger regarding his service in 
Vietnam.  She stated that he had nightmares, mood swings, and 
was forgetful.

The veteran also submitted a statement in July 2002, wherein 
he related that, upon getting out of the service, he was 
depressed, felt useless and angry, and that he had suicidal 
tendencies.  He also related that he abused drugs and 
alcohol.  He stated that he believed that his first marriage 
ended due to his problems dealing with his Vietnam 
experiences, such as depression, angry outbursts, and 
withdrawal, and that his current marital problems were also 
related.  He complained of nightmares and depression.

The veteran was most recently afforded a VA examination in 
April 2003.  According to the examination report, he denied 
having been treated by any psychiatric professionals.  He 
complained of occasional nightmares about Vietnam, which 
occurred about 2 to 3 times per week; being "jumpy" upon 
sudden noises or unannounced approaches; and daily thoughts 
about Vietnam.  He did not describe his daily thoughts about 
Vietnam as particularly intrusive or disruptive.  He reported 
that he avoided guns because he was afraid that he would hurt 
himself.  He also reported that he had a problem with 
depression that was "generic in nature," and that he 
occasionally felt like harming himself.  He also complained 
of difficulty sleeping.  But the VA examiner indicated that, 
upon further conversation, it became apparent that the 
veteran was depressed over losing his job, trouble at his 
rehabilitation-based school program, and financial and 
marital concerns.  The veteran related concerns about temper 
outbursts and "emotional distance" creating difficulty in 
his marriage, as well as a three-decade history of 
alcohol abuse.  The veteran stated that he "dr[ank] to 
sleep," that he drank daily, and that he occasionally used 
marijuana.  He also related that he worked as a chemist with 
a factory until the plant closed in 2001, and that he had 
attended a vocational rehabilitation-sponsored course since 
that time, but that he was having trouble with the class 
because he was not "suited for it" and had not been in 
school for a long time.  He also expressed concerns about not 
being able to support himself or his family.  

Objective mental status examination showed the veteran was 
alert, oriented, and in good contact with reality.  There 
were no signs or symptoms of psychosis.  His speech was 
normal and his conversation was relevant, coherent, 
organized, and goal-directed.  There was no evidence of acute 
distress, in terms of manifest anxiety or obvious depression.  
His affect was responsive, but somewhat sluggish and slow.  
It was not flattened or blunted.  His memory and intellect 
were intact and there was no evidence of impairment of 
insight or judgment, with the exception of his daily use of 
alcohol.  The VA examiner noted that the veteran's 
difficulties, including his sleeplessness and depression, 
appeared to be related to issues in his life other than those 
associated with his military service.  The VA examiner also 
noted that the veteran had no psychiatric treatment since 
1985 and that he was not taking any psychotropic medications, 
and opined that the veteran's symptoms were limited.  The 
diagnoses were chronic PTSD, mild to moderate intensity; 
chronic and severe alcohol dependence; and chronic major 
depressive disorder, moderate to moderately severe in 
intensity, secondary to ongoing and non-military life 
stressor.  A GAF score of 65-70 was assigned with specific 
reference to the veteran's PTSD.  The VA examiner opined that 
the veteran's PTSD did not appear to have increased in 
symptomatology since his 2000 VA examination, but that his 
overall depressive state secondary to life changes (loss of 
employment, job-training difficulties, alcoholism, and 
marital concerns) had worsened.

In August 2003, the veteran testified before the undersigned 
VLJ at a videoconference hearing.  The transcript indicates 
that the veteran testified that he had a depressed mood, 
preferred to isolate himself from others at times, was afraid 
to have weapons in his house because he might turn it on 
himself, that he had a hard time controlling his temper, and 
that he was a heavy drinker of alcohol.  He further testified 
that he used alcohol to sleep without nightmares and that he 
sometimes felt hopeless with regard to his future while he 
tried to get a job and finish school.  He related that he 
stopped working when the company he worked for went bankrupt 
and was sold.  He stated that he did not like to be around 
crowds and that he thought of his experiences in Vietnam on a 
daily basis.  He also stated that did not take any medication 
for his PTSD and that he had not received treatment for his 
PTSD, although he was considering treatment.  In addition, 
the veteran acknowledged the VLJ's explanation of the VCAA 
and the necessary information and evidence to substantiate 
his claim.  

The veteran contends that he is entitled to a higher initial 
rating for his PTSD.  His PTSD is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent disability evaluation is assigned under 
this code for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.



A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  a 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that his disability picture 
is most consistent with the currently assigned 10 percent 
rating and that a higher disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that he has occupational impairment with an 
occasional decrease in his work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
There is no evidence that he experiences delusions, 
hallucinations, suicidal or homicidal thoughts, panic 
attacks, or memory loss.  Moreover, he has coherent speech 
and logical thought processes, as well as good judgment and 
insight.  Furthermore, he was alert and oriented during his 
recent VA examinations, with a responsive affect.  And, while 
he reported having anger management difficulties and 
nightmares, these occasional manifestations of symptomatology 
are contemplated by his current disability evaluation and do 
not interfere with his ability to work.  Likewise, his 
complaints of depression and sleeplessness were attributed to 
his current life experiences by the August 2003 VA examiner, 
and were not found to be symptoms of his PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board can 
differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability where there is medical evidence that does so).  



According to the VA examiners, the vast majority of the 
veteran's symptomatology is attributable to factors totally 
unrelated to his service in the military-namely, his loss of 
employment, job-training difficulties, alcoholism, and 
marital concerns.  And inasmuch as these symptoms have been 
attributed to circumstances other than his military service, 
they cannot in turn be used as a basis for assigning a higher 
rating for his PTSD since only this condition, and not his 
depression and alcohol and drug abuse, is service connected.  
See Mittleider, 11 Vet. App. at 182.  The veteran alleges 
that his PTSD is mainly responsible for his mental impairment 
and current situation and circumstances, but the objective 
medical evidence of record indicates otherwise.  As a layman, 
he does not have the necessary medical training and/or 
expertise to refute the opinions of the evaluating 
clinicians.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Additionally, the Board observes that the veteran does not 
require psychiatric treatment or medication for his PTSD.  
Even he has acknowledged as much.  Moreover, his GAF score, 
as a result of the impact of his service-connected PTSD, was 
reported to be 65 to 70.  This is indicative of only mild 
symptoms such as a depressed mood and mild insomnia or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  Therefore, his symptomatology most closely fits 
within the criteria for the currently assigned 10 percent 
rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher initial rating on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his PTSD has resulted in marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  Rather, by his own 
admission, he is presently unemployed due to the bankruptcy 
of the company he formerly worked for, and he is 
participating in vocational rehabilitation classes to the 
extent possible.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9  Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



